Title: To Benjamin Franklin from William Robertson, 30 January 1770
From: Robertson, William
To: Franklin, Benjamin


Dear Sir
College of Edinburgh Janry 30th 1770
By some unlucky accident I could find no person to take the charge of Dr. Haven’s Diploma. I have therefore got my Brother to put it into a box which he was sending by the waggon to his correspondents Messrs. Poole & Buckenton Jewellers in Bartholemew Closs. I suppose it will be in London by the time you receive this letter, and if you take the trouble of sending for it to those Gentlemen, they will deliver it to your servant. Do me the justice to believe that I am, at all times, very happy in obeying your commands, for I am with great sincerity and respect Dear Sir your affectionate and most humble Servant
William Robertson

